                           2:21-cv-02149-CSB-EIL # 1         Page 1 of 44
                                                                                                     E-FILED
                                                                     Wednesday, 23 June, 2021 07:34:12 PM
                                                                             Clerk, U.S. District Court, ILCD

                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS
                                     URBANA DIVISION

 JOHN PARIS, as Administrator for the Estate of             CASE NO.
 VICTORIA L. PARIS, and in his personal capacity,           JUDGE

                    Plaintiff,

            vs.

 WEXFORD HEALTH SOURCES, INC., DR.
 RONALD SCHAEFER, DR. RALPH GAUEN,
 DR. MICHAEL BREWER, DR. GEORGE
 DUNCAN, DR. VIDYA MORISETTY, NURSE
 EDITHA STOKES, NURSE JOANN BENWAY,
 NURSE SHANNON FUCHS, NURSE BRENDA
 CRIST, NURSE LISA SMITH, NURSE
 HEATHER SPENGLER, NURSE RHONDA
 BEARD, and, PHYSICIAN ASSISTANT JANE
 DOE, in their individual capacities,

                    Defendants.

                                          COMPLAINT

       John Paris, as Administrator for the Estate of his late wife, Victoria L. Paris, and in his

personal capacity, by and through his attorneys, Jenner & Block LLP, alleges upon personal

knowledge and upon information and belief against Defendants Wexford Health Sources, Inc.

(“Wexford”), Dr. Ronald Schaefer, Dr. Ralph Gauen, Dr. Michael Brewer, Dr. George Duncan,

Dr. Vidya Morisetty, Nurse Editha Stokes, Nurse Joann Benway, Nurse Shannon Fuchs, Nurse

Brenda Crist, Nurse Lisa Smith, Nurse Heather Spengler, Nurse Rhonda Beard, and Physician

Assistant Jane Doe (the “Decatur Medical Staff”; together with Wexford, collectively,

“Defendants”) as follows:

                                       INTRODUCTION

       1.         Victoria Paris was a 14-year bladder cancer survivor who, due to Defendants’

deliberate indifference to her medical needs, ultimately succumbed to stage 4 bladder cancer

March 16, 2020, at the age of 61. In the end, she endured months of physical and emotional pain
                         2:21-cv-02149-CSB-EIL # 1           Page 2 of 44




and suffering caused by Defendants’ actions and inaction as her medical care providers during her
                                                1
incarceration at Decatur Correctional Center.

       2.      After receiving competent medical care prior to her incarceration in November

2005, Ms. Paris’s first bout with bladder cancer resulted in the cancer going into remission in

October 2005. Her medical history required Ms. Paris to be tested every six months to one year

for the rest of her life to ensure early detection and proper treatment if the cancer were to return.

Until 2018, sporadic surveillance testing by Defendants showed no signs of cancer.

       3.      But on November 6, 2018, surveillance testing caught potential warning signs that

Ms. Paris’s cancer had returned. Following weeks and months of Defendants’ delays, Ms. Paris

underwent a cystoscopy and ureteroscopy by an outside specialist, Dr. David Roszhart, on March

18, 2019. Dr. Roszhart was unable to access the areas that displayed the warning signs and

therefore was unable to take any biopsies. He recommended that Ms. Paris see a different urologist

for a second opinion, and suggested that if the second opinion did not yield the right results, Ms.

Paris may need a procedure to place a stent to allow access to the areas that he had not been able

to access.

       4.      Defendants entirely ignored Dr. Roszhart’s request for a second opinion. Instead,

they scheduled a nephrostomy tube surgery to place the stent. This understandably confused Ms.

Paris, who had been told by Dr. Roszhart that she needed a second opinion. In her confusion, Ms.

Paris told Defendants that she wanted to decline the surgery. In response, Defendants refused to
follow any of Dr. Roszhart’s recommendations and took no action to follow up on the warning

signs that Ms. Paris’s cancer had returned. Defendants also failed to inform Ms. Paris, who

Defendants treated and prescribed medications for several mental illnesses, of the significance of

the nephrostomy tube surgery and failed to inform her of the potential consequences of declining

the surgery. Defendants’ failures deprived Ms. Paris of the medical information necessary to make


1
 Prior to Ms. Paris’s marriage to Mr. Paris in 2008, Ms. Paris’s legal name was Victoria Lynn
McCue. Although she officially changed her name to Victoria Lynn Paris, the Illinois Department
of Correction records refer to her as Victoria McCue.



                                                    2
                        2:21-cv-02149-CSB-EIL # 1           Page 3 of 44




an informed decision about her medical treatment. If not for Defendants’ deliberate indifference

to Ms. Paris’ right to informed consent, she would have accepted the nephrostomy tube surgery.

       5.      Defendants then took no further steps for the next six months, despite the clear risk

of Ms. Paris’s cancer recurring. During those six months, Defendants saw Ms. Paris over twenty

times, and yet Defendants failed to request or schedule a second opinion or any urology

appointment for Ms. Paris. Defendants also failed to request any CT scans, imaging procedures,

or biopsies. During these six months, Ms. Paris told Defendants on at least fifteen separate

occasions that she was experiencing intense pain when she urinated, that there were large amounts

of blood in her urine, and that she was having severe incontinence, all warning signs of cancer.

Still, Defendants failed to order a second opinion, did not provide her a referral to an urologist,

and failed to order CT scans, additional imaging, a biopsy, or other follow-up procedures.

       6.      By the time Ms. Paris finally saw a second urologist in October 2019, it was too

late. In November 2019, Ms. Paris was diagnosed with stage 4 bladder cancer that had spread to

her kidneys and lungs. Ms. Paris passed away on March 16, 2020, only four months after her

diagnosis and just four days after her compassionate release from prison.

       7.      Because of Defendants’ delays and deliberate indifference to Ms. Paris’s serious

medical condition, Ms. Paris suffered months of prolonged and unnecessary pain and suffering

while the cancer spread unchecked in her body, ultimately resulting in her untimely death. If not

for Defendants’ failures, Ms. Paris’s cancer could have been diagnosed earlier and treated before
it spread. Defendants’ deliberate indifference violated Ms. Paris’s Eighth Amendment right to be

free from cruel and unusual punishment and her Fourteenth Amendment right to informed consent.

Mr. Paris, as Administrator of the Estate of Victoria L. Paris, seeks redress of these rights under

42 U.S.C. § 1983.

       8.      Defendants’ conduct also constituted medical malpractice and institutional

negligence, caused the wrongful death of Ms. Paris, and deprived Mr. Paris of Ms. Paris’s love,

society, and companionship. Because of Defendants’ conduct, as well as Defendant Wexford’s




                                                 3
                        2:21-cv-02149-CSB-EIL # 1           Page 4 of 44




policies and procedures related to such conduct, Ms. Paris endured prolonged and unnecessary

physical and emotional pain and suffering, and died prematurely.


                                            PARTIES

         9.    Plaintiff John Paris is a citizen of the United States and a resident of Bradley,

Illinois. Mr. Paris is the surviving spouse of Victoria Lynn Paris and Administrator for the Estate

of Victoria L. Paris. Ms. Paris was incarcerated in 2005 and in the custody of the Illinois

Department of Corrections (“IDOC”) at Decatur Correctional Center from April 20, 2017, until
                 2
March 12, 2020. At all relevant times to this action, Ms. Paris was an inmate at Decatur. On

March 11, 2020, Governor Jay Robert Pritzker commuted Ms. Paris’s sentence to time served.

She was released from IDOC custody on March 12, 2020, and passed away only a few days later

on March 16, 2020. Mr. Paris brings this action on behalf of himself and the Estate of Victoria L.

Paris.

         10.   Defendant Wexford Health Sources, Inc. (“Wexford”) is a corporation formed

under the laws of the state of Florida with its principal place of business in Pittsburgh,

Pennsylvania. At all relevant times, Wexford had a contractual relationship with IDOC. Pursuant

to that contractual relationship, IDOC, an agency of the state of Illinois, delegated responsibility

for providing reasonable medical care to inmates in IDOC custody to Wexford. As an IDOC agent

exercising delegated governmental functions, Wexford is a state actor under 42 U.S.C. § 1983.

Because of Ms. Paris’s status as an inmate at Decatur Correctional Center, Wexford was
responsible for Ms. Paris’s medical care.

         11.   Defendant Dr. Ronald Schaefer is a physician employed by Wexford. Defendant

Dr. Schaefer specializes in internal medicine. At all times relevant to this action, Defendant Dr.


2
  Ms. Paris was in the custody of the Kankakee County Sheriff’s Office and incarcerated at the
Jerome Combs Detention Center from November 2005 to May 2007 and December 2011 to
December 2014. Ms. Paris was in the custody of IDOC and incarcerated at Dwight Correctional
Center in May 2007, Lincoln Correctional Center from May 2007 to December 2011, and Logan
Correctional Center from December 2014 to April 2017.



                                                 4
                        2:21-cv-02149-CSB-EIL # 1           Page 5 of 44




Schaefer served as a part of the medical staff at Decatur Correctional Center. Because of Ms.

Paris’s status as an inmate at Decatur Correctional Center, Defendant Dr. Schaefer was responsible

for Ms. Paris’s medical care.

       12.      Defendant Dr. Ralph Gauen is a physician employed by Wexford. Defendant Dr.

Gauen specializes in internal medicine. At all times relevant to this action, Defendant Dr. Gauen

served as a part of the medical staff at Decatur Correctional Center. Because of Ms. Paris’s status

as an inmate at Decatur Correctional Center, Defendant Dr. Gauen was responsible for Ms. Paris’s

medical care.

       13.      Defendant Dr. George Duncan is a physician employed by Wexford. Defendant

Dr. Duncan specializes in internal medicine. At all times relevant to this action, Defendant Dr.

Duncan served as part of the medical staff at Decatur Correctional Center. Because of Ms. Paris’s

status as an inmate at Decatur Correctional Center, Defendant Dr. Duncan was responsible for Ms.

Paris’s medical care.

       14.      Defendant Dr. Vidya Morisetty is a physician employed by Wexford. Defendant

Dr. Morisetty specializes in obstetrics and gynecology. At all times relevant to this action,

Defendant Dr. Morisetty served as part of the medical staff at Decatur Correctional Center.

Because of Ms. Paris’s status as an inmate at Decatur Correctional Center, Defendant Dr. Morisetty

was responsible for Ms. Paris’s medical care.

       15.      Defendant Dr. Michael Brewer is a physician employed by Wexford. Defendant
Dr. Brewer specializes in family medicine. At all times relevant to this action, Defendant Dr.

Brewer served as a part of the medical staff at Decatur Correctional Center. Because of Ms. Paris’s

status as an inmate at Decatur Correctional Center, Defendant Dr. Brewer was responsible for Ms.

Paris’s medical care.

       16.      Upon information and belief, Defendant Nurse Editha Stokes is an employee of

IDOC or Wexford. At all times relevant to this action, Defendant Nurse Stokes served as part of

the medical staff at Decatur Correctional Center. Because of Ms. Paris’s status as an inmate at




                                                5
                        2:21-cv-02149-CSB-EIL # 1           Page 6 of 44




Decatur Correctional Center, Defendant Nurse Stokes was responsible for Ms. Paris’s medical

care.

        17.    Upon information and belief, Defendant Nurse Joann Benway is an employee of

IDOC or Wexford. At all times relevant to this action, Defendant Nurse Benway served as part of

the medical staff at Decatur Correctional Center. Because of Ms. Paris’s status as an inmate at

Decatur Correctional Center, Defendant Nurse Benway was responsible for Ms. Paris’s medical

care.

        18.    Upon information and belief, Defendant Nurse Shannon Fuchs is an employee of

IDOC or Wexford. At all times relevant to this action, Defendant Nurse Fuchs served as part of

the medical staff at Decatur Correctional Center. Because of Ms. Paris’s status as an inmate at

Decatur Correctional Center, Defendant Nurse Fuchs was responsible for Ms. Paris’s medical care.

        19.    Upon information and belief, Defendant Nurse Brenda Crist is an employee of

IDOC or Wexford. At all times relevant to this action, Defendant Nurse Crist served as part of the

medical staff at Decatur Correctional Center. Because of Ms. Paris’s status as an inmate at Decatur

Correctional Center, Defendant Nurse Crist was responsible for Ms. Paris’s medical care.

        20.    Upon information and belief, Defendant Nurse Lisa Smith is an employee of IDOC

or Wexford. At all times relevant to this action, Defendant Nurse Smith served as part of the

medical staff at Decatur Correctional Center. Because of Ms. Paris’s status as an inmate at Decatur

Correctional Center, Defendant Nurse Smith was responsible for Ms. Paris’s medical care.
        21.    Upon information and belief, Defendant Nurse Heather Spengler is an employee of

IDOC or Wexford. At all times relevant to this action, Defendant Nurse Spengler served as part

of the medical staff at Decatur Correctional Center. Because of Ms. Paris’s status as an inmate at

Decatur Correctional Center, Defendant Nurse Spengler was responsible for Ms. Paris’s medical

care.

        22.    Upon information and belief, Defendant Nurse Rhonda Beard is an employee of

IDOC or Wexford. At all times relevant to this action, Defendant Nurse Beard served as part of




                                                6
                            2:21-cv-02149-CSB-EIL # 1           Page 7 of 44




the medical staff at Decatur Correctional Center. Because of Ms. Paris’s status as an inmate at

Decatur Correctional Center, Defendant Nurse Beard was responsible for Ms. Paris’s medical care.

          23.      Upon information and belief, Defendant Physician Assistant Jane Doe worked as

part of the medical staff at Decatur Correctional Center during the relevant period as an employee

of IDOC or Wexford. Because of Ms. Paris’s status as an inmate at Decatur Correctional Center,

Defendant Jane Doe was responsible for Ms. Paris’s medical care. Defendant Jane Doe stated to

both Ms. Paris and Mr. Paris on separate occasions that because Ms. Paris declined her

nephrostomy tube surgery, “there’s nothing we can do.”

                                    JURISDICTION AND VENUE

          24.      Mr. Paris, as Administrator to the Estate of Victoria L. Paris, brings a federal civil

rights claim pursuant to 42 U.S.C. § 1983. This Court has subject matter jurisdiction pursuant to

28 U.S.C. §§ 1331, 1343. Mr. Paris also brings several state law claims on behalf of himself and

the Estate of Victoria L. Paris. This Court has subject matter jurisdiction over Mr. Paris’s state

law claims pursuant to 28 U.S.C. § 1367.

          25.      Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to Plaintiff’s claims occurred in the Central District of

Illinois. The Urbana Division is the proper division because the case arises from Macon County,

Illinois.

                                     FACTUAL ALLEGATIONS
    I.          Ms. Paris’s History of Bladder Cancer

          26.      Ms. Paris was first diagnosed with bladder cancer in November 2004. After months

of treatment and competent medical care, the cancer went into remission in October 2005. Ms.

Paris’s physicians at the time advised her that the cancer had a fifty-percent chance of recurrence

within the first year of remission and a smaller continuing chance of recurrence after the first year.

They advised her that she would need surveillance testing every six months to one year for the rest

of her life to ensure early detection and proper treatment in the event the bladder cancer were to

return.



                                                     7
                            2:21-cv-02149-CSB-EIL # 1          Page 8 of 44




   II.          Defendants’ Responsibility for Ms. Paris’s Medical Care

          27.      Ms. Paris first entered into IDOC custody in May 2007. From April 2017 until her

release in March 2020, IDOC housed Ms. Paris at Decatur Correctional Center, where she was

under the medical care of Defendants.

          28.      Defendants were aware of Ms. Paris’s past history with bladder cancer and were

responsible for ensuring she receive ongoing surveillance testing. This required them to order and

pay for specialty care like urology appointments, cystoscopies, ureteroscopies, CT scans, and

biopsies.

          29.      Ms. Paris took her surveillance seriously. In the face of significant challenges to

receiving specialized medical care while incarcerated, Ms. Paris advocated for herself to receive

the necessary surveillance testing. For example, in 2009, Ms. Paris wrote to her urologist that

prison officials were not following his recommendation that Ms. Paris be seen every six months

and had instead scheduled yearly follow ups. And in July 2018, Ms. Paris filed a grievance against

Defendant Dr. Schaefer after he told her that he would not send Ms. Paris to an urologist for the

remainder of her incarceration. Notwithstanding these obstacles, and even though the surveillance

testing was sporadic, the surveillance testing Ms. Paris did receive until 2018 showed no signs of

a return of the cancer.

          30.      Defendants were aware that Ms. Paris struggled with, and was treated by

Defendants for, various mental health issues. Defendants diagnosed Ms. Paris with panic disorder,
anxiety disorder, depressive disorder, and antisocial personality disorder. Defendants prescribed

Ms. Paris medication for these conditions and were also aware of her pre-incarceration mental

health treatment and medications.

   III.         Defendants’ Failure to Promptly Respond to Ms. Paris’s Risk of Cancer

                A. Defendants Received Express Notice of a Significant Risk of Cancer
          31.      On November 6, 2018, Ms. Paris underwent a CT scan of her abdomen and pelvis

at Decatur Memorial Hospital. Dr. Mark Muscato, a radiologist at Decatur Memorial, observed a




                                                    8
                         2:21-cv-02149-CSB-EIL # 1            Page 9 of 44




“persistent abnormality” in Ms. Paris’s left kidney, “significant urothelial thickening,” and an

“apparent irregularity” on the posterior wall of the bladder. Given Ms. Paris’s past CT scans and

history of bladder cancer, Dr. Muscato recorded that these findings “raise the possibility of residual

/ recurrent malignancy.” Dr. Muscato also observed one pulmonary nodule—that is, an abnormal

growth in the lungs—in the lower lobe of the right lung. Dr. Muscato recommended further

evaluation of these findings.

       32.     On November 13, 2018, Ms. Paris saw Defendant Dr. Schaefer. Defendant Dr.

Schaefer told Ms. Paris that he would put in a request for her to see a specialist who would explain

the results of the CT scan. The next day, Defendant Dr. Schaefer told Ms. Paris that Wexford

approved the request for an outside urologist appointment. However, Wexford did not make an

appointment for Ms. Paris to see an urologist at that time.

       33.     In fact, Ms. Paris did not see an urologist until two and a half months later on

January 24, 2019. During that time, Ms. Paris complained to Defendants of chronic incontinence.

On December 6, 2018, Ms. Paris told Defendant Dr. Schaefer that she was experiencing a “urinary

retention issue,” and she requested diapers for her trip to the urologist. Ms. Paris repeated this

complaint twice, first to Defendant Nurse Stokes on December 8, 2018, and then again to

Defendant Dr. Schaefer on December 10, 2018. Defendants did not promptly seek an urologist’s

opinion at that time.

       34.     Ms. Paris finally saw an urologist, Dr. David Roszhart of the Springfield Clinic, on
January 24, 2019. To investigate the previously-spotted abnormalities in Ms. Paris’s left kidney,

ureters, and posterior wall of the bladder, Dr. Roszhart ordered tests to further assess the possibility

that Ms. Paris’s cancer had returned. Dr. Roszhart ordered a urine culture, a urine cytology, and a

FISH test, followed by a CT scan, cystoscopy, retrograde pyelogram, and bladder biopsy. These

tests are pivotal in diagnosing bladder cancer.         Dr. Roszhart communicated the results to

Defendants in a written report.




                                                   9
                        2:21-cv-02149-CSB-EIL # 1          Page 10 of 44




       35.      On February 7, 2019, two weeks after Dr. Roszhart requested the procedures and

imaging, Wexford approved the cystoscopy, the CT scan, and the retrograde pyelogram through
                             3
its Collegial Review process.

       36.      On February 26, 2019, almost three weeks after Wexford’s approval, Ms. Paris

underwent a CT scan at Decatur Memorial Hospital.            The CT scan showed uroepithelial

thickening, particularly in the left ureter. These findings raised the possibility of neoplasm—that

cells were growing abnormally.

       37.      On March 12, 2019, Ms. Paris met with Defendant Dr. Schaefer to discuss her

chronic hematuria—presence of blood in urine.         Defendant Dr. Schaefer told her, with no

explanation, that her hematuria “does not appear to be from bladder cancer.”

             B. Defendants Ignored the Outside Urologist’s Recommendation
       38.      On March 18, 2019, almost three weeks after her CT scan, Ms. Paris saw Dr.

Roszhart for a cystoscopy and an ureteroscopy. However, Dr. Roszhart was unable to complete

the procedure. He was unable to locate the left ureteral orifice—the point where the left ureter

connects to the bladder. Since he could not find the orifice, Dr. Roszhart did not perform biopsies

in the bladder or the ureter. Not finding the orifice also meant that Dr. Roszhart could not perform

an ureteroscopy to inspect Ms. Paris’s left ureter. Accordingly, Dr. Roszhart terminated the

procedure and recommended that Ms. Paris receive further specialty care. Specifically, he

recorded that they will “have the patient see somebody else for a second opinion,” and that Ms.

Paris “may need an IR antegrade stent placed to gain access into the left ureter.” He told Ms. Paris

that she should get the second opinion first to confirm whether the stent procedure would be

necessary.


3
 “Collegial Review” is the process required by Wexford for any inmate to receive specialty care,
diagnostics, testing, or imaging. A Wexford employee must first request Collegial Review for a
given procedure or referral. The request is then presented to a group of offsite physicians and
nurses, who consult with facility physicians on whether to approve the request. Inmates must
obtain Wexford’s approval through its Collegial Review process before an appointment is
scheduled.



                                                10
                        2:21-cv-02149-CSB-EIL # 1          Page 11 of 44




       39.     On April 12, 2019, almost a month after her visit with Dr. Roszhart, Ms. Paris met

with Defendant Dr. Brewer to review Dr. Roszhart’s report. Defendant Dr. Brewer noted that Dr.

Roszhart observed an “undiagnosed abnormality” in the left ureter but that he was unable to access

the left ureter opening to perform a biopsy. Rather than follow Dr. Roszhart’s instruction to first

order a second opinion, Defendant Dr. Brewer requested Ms. Paris be sent to Interventional

Radiology at Decatur Memorial Hospital for a nephrostomy tube surgery to place the stent.

       40.     The nephrostomy tube surgery would entail sedating Ms. Paris, cutting a small

opening into her back, and placing a tube into her kidney to access the ureter. During this

procedure, the surgeon could place a stent in her ureter, thereby giving doctors access to her left

ureter without having to find the left ureter orifice. Thus, with this surgery, an urologist could

potentially complete the ureteroscopy and biopsies in Ms. Paris’s left ureter. On information and

belief, Defendant Dr. Brewer did not explain any of this to Ms. Paris and failed to provide Ms.

Paris with any explanation as to the potential significance of the nephrostomy tube surgery or the

risks of forgoing the surgery.

       41.     Defendants scheduled the surgery for April 26, 2019. On April 23, 2019, Ms. Paris

saw Defendant Nurse Benway, who explained the basic process for the surgery inserting the

nephrostomy tube and stent, but did not explain the significance of the surgery or the risks of

forgoing the surgery.

       42.     On April 25, 2019, Ms. Paris saw Defendant Nurse Fuchs and declined the
nephrostomy tube surgery because Dr. Roszhart had recommended the second opinion first. She

further told Defendant Nurse Fuchs that she wanted to speak to Dr. Roszhart about the surgery.

       43.     On information and belief, no one told Ms. Paris that if she declined the

nephrostomy tube surgery, then doctors would be unable to evaluate her left ureter.            On

information and belief, no one told Ms. Paris that declining the surgery could entail the risk that

any developing cancer would go undetected.




                                                11
                       2:21-cv-02149-CSB-EIL # 1           Page 12 of 44




       44.     After Ms. Paris declined the surgery, Defendants took no action in response.

Despite Dr. Roszhart’s instruction that Ms. Paris receive a second opinion, and Ms. Paris’s request

for that second opinion, Defendants failed to order one.

       45.     For the next six months, Ms. Paris repeatedly requested she be referred to an

urologist for a second opinion, as Dr. Roszhart had recommended. Nearly every day during this

time period when Ms. Paris stood in the “Med line” at the prison to receive her medications, she

asked about the status of the second opinion appointment. Defendants told Ms. Paris “you are

refusing so there’s nothing we can do.”

       46.     John Paris, as Ms. Paris’ Medical Power of Attorney, also attempted to speak with

Wexford’s medical staff about Ms. Paris receiving a referral to an urology specialist for a second

opinion. Defendant Physician Assistant Jane Doe told Mr. Paris that “Vikki refused, so there’s

nothing we can do.”

       47.     In May 2019, Ms. Paris consistently displayed to Defendants that she was

experiencing painful urination and blood in her urine. On May 8, 2019, Ms. Paris saw Defendant

Nurse Crist and told her about daily vaginal bleeding and that the pain was a “9-10” when it

occurred. On May 10, 2019, Ms. Paris saw Defendant Dr. Brewer for uterine cramping, vaginal

bleeding, and urinary incompetence. Defendant Dr. Brewer did not order any tests or a referral

request for an urologist. Defendant Dr. Brewer instead ordered adult diapers and put in an

appointment with Defendant Dr. Morisetty. On May 18, 2019, Ms. Paris saw Defendant Dr.
Morisetty. Ms. Paris also experienced a surge of symptoms on May 30, 2019, and had to be

admitted to sick call. Ms. Paris told Defendant Nurse Fuchs she was experiencing “burning”

urination and “red wine color[ed]” urine. Ms. Paris said that the burning feeling occurred all the

time, even when not urinating. Defendant Nurse Fuchs did a urine dip-stick test, but nothing more.

At no point did any of these medical staff seek a follow-up urology appointment for Ms. Paris, or

schedule any scans, scopes, or biopsies.

       48.     The same inaction continued for the next five months. On June 6, 2019, Ms. Paris

saw Defendant Dr. Duncan about her incontinence. Defendant Dr. Duncan is an internal medicine



                                                12
                        2:21-cv-02149-CSB-EIL # 1            Page 13 of 44




specialist, not an urologist or oncologist. Ms. Paris also requested additional sanitary pads. On

June 23, 2019, Ms. Paris experienced a surge of symptoms and had to go on sick call. A few days

later, on June 27, 2019, Ms. Paris experienced another surge of symptoms—back pain, burning

urination, bloody urine, and incontinence—and was again admitted to sick call. Ms. Paris saw

Defendant Nurse Smith, who noted that Ms. Paris’s urine was “chronically bloody.” Defendant

Nurse Smith considered the frequent and painful urination “normal” for Ms. Paris, and did not

order any further testing. Just like in May, at no point did any of these doctors or nurses seek a

follow-up urology appointment for Ms. Paris, or schedule further diagnostic testing.

         49.   In July of 2019, Ms. Paris was still suffering and waiting for her second opinion

from a specialist. On July 3, 2019, Defendant Dr. Duncan warned Ms. Paris that he would not

send her to an urologist “because there was no reason to.”

         50.   Despite Dr. Roszhart’s instructions that Ms. Paris either needed a second opinion

or an antegrade stent, Defendant Dr. Duncan told Ms. Paris that he would only refer Ms. Paris to

an urologist if she sought admission to the infirmary to monitor her urine culture, and if the culture

came back positive. Ms. Paris agreed only to the urine culture.

         51.   On July 17, 2020, Defendant Nurse Spengler told Ms. Paris that her urine culture

was “suggestive of contamination,” and the next day, Defendant Dr. Duncan reviewed the culture

and said there were no abnormalities. Even though Defendant Dr. Duncan knew Ms. Paris had a

history with cancer, knew that she had been experiencing symptoms of bladder cancer for the past
six months, and knew that her CT scans showed abnormalities in her bladder and kidneys, he

insisted that Ms. Paris was suffering from atrophic vaginitis—the drying of the vaginal walls.

Rather than give her the follow-up her specialist requested, Defendant Dr. Duncan gave her

hormone cream. Four months had passed since Ms. Paris’s cystoscopy on March 18, 2019, and

still none of the Defendants had sought a second opinion for Ms. Paris, or scheduled any diagnostic

tests.

         52.   On August 4, 2019, Ms. Paris suffered another surge of symptoms and was admitted

to sick call. She saw Defendant Nurse Beard for back pain and told her that her urine was “always



                                                 13
                         2:21-cv-02149-CSB-EIL # 1            Page 14 of 44




red.” During this time, she was urinating every fifteen to thirty minutes, and it was painful. On

August 18, 2019, Ms. Paris told Defendant Dr. Morisetty that she was bleeding from her urethra,

not from her vagina. Defendant Dr. Morisetty recorded that Ms. Paris was “being seen by [a]

urologist,” but he did not actually put in a request that Ms. Paris see her urologist. Five months

had passed, and Ms. Paris was still waiting for a second opinion.

        53.      On September 15, 2019, Ms. Paris saw Defendant Nurse Beard and told her that

she was urinating with blood hourly. On September 16, Defendant Dr. Duncan saw Ms. Paris and

wrote that she was experiencing “pain,” which he placed in quotation marks. Defendant Dr.

Duncan ordered that a doctor review Ms. Paris’s chart to determine “the need” for a second opinion

on urologic problems. It had been six months since Dr. Roszhart had submitted his report asking

for a second opinion.

        54.      In the fall of 2019, Defendant Nurse Benway told Ms. Paris to get all the help she

could to get out of prison. Otherwise, Defendant Nurse Benway said, Ms. Paris was going to die

in prison.

              C. After Almost Seven Months, Ms. Paris Finally Received a Second Opinion
        55.      On October 7, 2019, Defendant Dr. Duncan informed Ms. Paris that she was

scheduled to see Dr. Michael Kottwitz, an urologist at Decatur Memorial Hospital, for evaluation

and a CT scan.

        56.      On October 10, 2019, nearly seven months after her cystoscopy and ureteroscopy

with Dr. Roszhart, Ms. Paris saw Dr. Kottwitz. Dr. Kottwitz told Ms. Paris that he planned to do

a cystoscopy, a bilateral retrograde pyelogram, a bladder biopsy, an ureteroscopy of her left ureter,

a ureteral biopsy, and possibly a left ureteral dilation or a stent placement in her left ureter.

        57.      On October 24, 2019, Ms. Paris underwent a CT scan of her abdomen and pelvis.

Dr. Kottwitz reported that new nodules were found in her lungs, and the nodule identified in her

November 6, 2018 CT scans had enlarged. He reported that her lymph nodes were swelling, that

her ureter’s lining was thickening, and that there was concern for malignancy in her ureter. Dr.




                                                  14
                        2:21-cv-02149-CSB-EIL # 1           Page 15 of 44




Kottwitz also added that he thought there was a tumor or blood clot in Ms. Paris’s left kidney.

These tests raised the suspicion that Ms. Paris had metastatic left urothelial cancer.

       58.     On October 25, 2019, Dr. Kottwitz performed a cystoscopy, a left ureteroscopy, a

bladder biopsy, and a kidney biopsy on Ms. Paris. Dr. Kottwitz found degenerated atypical cells

in both her bladder and left kidney, and neither biopsy could exclude malignancy.              The

ureteroscopy, the procedure Dr. Roszhart was unable to complete in March 2020, uncovered filling

defects in Ms. Paris’s ureters, consistent with malignancy. After running these tests, Dr. Kottwitz

reported that there was a good possibility Ms. Paris had cancer.

       59.     Ms. Paris continued to suffer. In the days following, she reported to Defendant

Nurse Beard twice that she was having intense pain when she urinated, and that when she was not

urinating, it felt like childbirth. Ms. Paris’s incontinence was also increasing: she would use 20

pads a day and other inmates even started giving Ms. Paris their spare sanitation pads.

       60.     On October 28, 2019, Defendant Dr. Duncan told Ms. Paris that she likely had

cancer. A few days later, he scheduled a whole body PET scan and biopsies of her lung nodule

and lymph nodes.

       61.     On November 6, 2019, Ms. Paris had biopsies taken, which confirmed the presence

of urothelial carcinoma in both her kidneys and periaortic lymph nodes.

       62.     On November 8, 2019, Dr. Kottwitz told Ms. Paris that she had high-grade

urothelial carcinoma, and that she should begin consulting oncology specialists. Three days later,
on November 11, 2019, Defendant Dr. Duncan told Ms. Paris that the cancer was either stage 3 or

stage 4.

       63.     On November 19, 2019, a full-body PET scan confirmed the presence of the cancer.

Ms. Paris’s oncologist estimated that Ms. Paris had one year to live without chemotherapy and

only one and a half to two years with chemotherapy. Ms. Paris opted to forego chemotherapy.

       64.     Ms. Paris sought clemency from Governor Jay Robert Pritzker in January 2020.

The Governor granted her clemency petition on March 11, 2020.




                                                 15
                          2:21-cv-02149-CSB-EIL # 1            Page 16 of 44




         65.      On March 12, 2020, Ms. Paris was released from prison into Mr. Paris’s care.

Despite being told that she had a year to live, Ms. Paris passed away four days later, on March 16,

2020.

   IV.         Wexford’s Policies, Customs, and Practices Harmed Ms. Paris

         66.      Under its contract with the State of Illinois, Wexford is obligated to ensure that all

medical services are provided to IDOC inmates in accordance with medically accepted American

Correctional Association standards of care.

         67.      On information and belief, Wexford has adopted policies, customs, and practices

that, rather than ensure quality and timely care, result in reduced and delayed access to care and/or

inadequate care. These include, but are not limited to, a custom of inaction, a practice of

discouraging referrals, a failure to make policy for the treatment of inmates with high risk of

terminal illness, and a practice of not communicating important medical information.

               A. Wexford’s Custom of Inaction and Practice of Discouraging Referrals
         68.      On information and belief, Wexford has a custom of inaction and a practice of

discouraging referrals for specialists and diagnostic testing. This is done in an effort to reduce

costs.

         69.      In or about 2011, the State of Illinois awarded Wexford a contract valued in excess

of $1 billion to provide medical care to inmates in every prison operated by IDOC.

         70.      On information and belief, Wexford’s contract with Illinois provides for a flat

payment based on the inmate population. Therefore, Wexford has an economic incentive to

provide minimal medical care to inmates.

         71.      To keep costs low, Wexford encourages its physicians to spend minimal amounts

of time with patients, does not give its physicians the decision-making authority to order medically

indicated tests and procedures, and discourages its physicians from referring patients to outside

specialists for specialized care. Such policies and procedures result in the neglect of the actual

medical needs of countless inmates, including Ms. Paris.




                                                   16
                        2:21-cv-02149-CSB-EIL # 1          Page 17 of 44




       72.     That this custom of inaction exists and is widespread is evidenced by Wexford’s

repeated failures, across multiple facilities and years, to provide minimally sufficient specialty

care, as documented in the litigation Lippert v. Godinez, No. 1:10-cv-04603 (N.D. Ill.).

       73.     In 2014, a team of experts appointed by the U.S. District Court for the Northern

District of Illinois investigated a representative sample of IDOC facilities to determine whether

the health care services in those facilities met the minimum constitutional standards of adequacy.

The experts found that Wexford’s handling of specialty care suffered “breakdowns in almost every

area,” including substantial delays in care and the absence of any follow up with the patients.

(Final Rep. of the Ct. Appointed Expert 29, December 2014, Lippert, No. 1:10-cv-04603, ECF

No. 339.) Many instances of patient morbidity and mortality were directly linked to these

breakdowns. (Id. at 29-31.)

       74.     In October 2018, a second team of court-appointed experts found no improvement

from the first report in the provision of specialty care. (Rep. of the 2nd Ct. Appointed Expert 52,

63, October 2018, Lippert, No. 1:10-cv-04603, ECF No. 767.) The experts declared that Wexford

underutilized specialty care, creating “a major but unmonitored problem.” (Id. at 64.) This was

especially true for patients with chronic conditions; the experts reported that Wexford frequently

does not refer inmates for specialty care regarding chronic illnesses, and do not consistently

integrate specialty findings or recommendations into the inmate’s treatment plan. (Id. at 53.)

       75.     As part of their review, the 2018 experts reviewed thirty-three death records from
a representative sample of IDOC facilities. (Id. at 2.) In those thirty-three records alone, the

experts reported ninety-five instances where Wexford physicians should have requested a specialty

procedure, but did not, and eighty-one instances “where specialty consultations should have been

requested but were not.” (Id. at 65.) The experts said that these failures were the result of “a

learned process of not requesting care” that was systemic “at all facilities we investigated.” (Id.)

The experts suggested that IDOC prisons “may have suppressed referral rates because the cost of

care is borne by the vendor.” (Id. at 68.)




                                                17
                             2:21-cv-02149-CSB-EIL # 1       Page 18 of 44




        76.     Wexford was aware of the results of this investigation yet made no meaningful

changes to its policies and procedures.

        77.     The 2018 experts advised that “IDOC providers should be strongly encouraged to

request specialty consultations when patients’ clinical conditions are complicated, exceed the skills

and training of the providers, or are not responding [to] the initial treatment regimens.” (Id. at 68.)

        78.     Despite all of these findings, Wexford’s custom of inaction continued.            The

Northern District of Illinois appointed a monitor in Lippert to assess if IDOC facilities were

complying with the court’s consent decree. In November 2019, the court-appointed monitor

reported that he was “increasingly concerned that [Wexford’s] Collegial Review process presents

a barrier to the access to offsite specialty consultation and tests, delays needed consultations,

procedures, and testing, [and] potentially puts patient-inmates’ health at risk,” and that it was his

“preliminary opinion” that “the Collegial Review should be eliminated and replaced.” (First Rep.

of the Monitor 8-9, November 24, 2019, Lippert, No. 1:10-cv-04603, ECF No. 1276.)

        79.     In August 2020, the court-appointed monitor reported that Wexford denied

specialist referrals to a number of IDOC inmates whose symptoms required specialized care to

rule out cancer. (Health Care Monitor 2nd Rep. 113, August 6, 2020, Lippert, No. 1:10-cv-04603,

ECF No. 1335.) The monitor repeated his recommendation that the collegial review process be

eliminated and stated that his recommendation “was noted in the First Court Report and is now

reinforced by the examples of inappropriate denials of specialty referrals, tests, procedures, and
clinical equipment listed.” (Id. at 113-14.) In February 2021, the court-appointed monitor reported

that a number of IDOC inmates developed cancer despite presenting warning signs to Wexford’s

medical staff. (Health Care Monitor 3rd Rep. 101-05, February 15, 2021, Lippert, No. 1:10-cv-

04603, ECF No. 1403.) The court appointed monitor informed the court that despite the prior four

reports, there had been no change in the specialty care process and that Wexford still had

significant deficiencies in providing inmates with appropriate specialty care, including failures in

following up on consultant recommendations, delays in care, and failing to refer inmates to

specialists. (Id. at 8-9.)



                                                  18
                          2:21-cv-02149-CSB-EIL # 1         Page 19 of 44




       80.     Wexford embraces this custom. Despite the experts’ documented issues with

Wexford’s specialty care system, Wexford publicly lauds its policies and practices on its website,

advertising that its practices result in “fewer requested offsite referrals” and “an overall decrease

in specialty consults.”

       81.     This custom’s existence is further evidenced by the numerous lawsuits against

Wexford making similar allegations of a custom of inaction, including the following:

               i. In Dean v. Wexford Health Sources, Inc., No. 17-CV-3112, 2020 WL 6255323,

                   at *2 (C.D. Ill. Sept. 28, 2020), a jury in the Central District of Illinois found

                   that Wexford’s practices between 2015 and 2017 delayed urgently needed

                   treatment for some inmates and that Wexford’s practices delayed treatment for

                   an inmate battling kidney cancer while in Wexford’s care.

               ii. In Steele v. Wexford Health Sources, Inc., No. 17 C 6630, 2018 WL 2388429,

                   at *2 (N.D. Ill. May 25, 2018), outside specialists at the University of Illinois-

                   Chicago Medical Center recommended an inmate undergo spinal surgery, but

                   the Wexford physician caring for the inmate did not order surgery for seven

                   months.      The court denied Wexford’s motion to dismiss where plaintiff

                   “allege[d] significant delays in his referral to an outside specialist as a direct

                   result of Wexford’s cost-cutting policy” and cited to the Lippert report and

                   “examples of recent suits against Wexford alleging that Wexford’s cost-cutting
                   policy or practice prevented inmates from receiving timely medical treatment.”

                   Id. at *8.

               iii. In Arsberry v. Wexford Health Sources, Inc., No. 17 C 50044, 2020 WL 30588,

                   at *2 (N.D. Ill. Jan. 2, 2020), an inmate alleged that over the course of three

                   years, several necessary medical procedures were needlessly delayed by

                   Wexford physicians.. The court denied Wexford’s motion to dismiss where

                   plaintiff alleged Wexford “refused to submit the question of outside treatment

                   for collegial review or failed to follow the recommendations of collegial



                                                 19
                        2:21-cv-02149-CSB-EIL # 1            Page 20 of 44




                   review” which was “motivated by cost-cutting rather than by medical

                   considerations.” Id. at *3.

               iv. In Gill v. Obaisi, No. 17-CV-8864, 2019 WL 3386972, at *1 (N.D. Ill. July 26,

                   2019), an inmate fell and injured his right ring finger. When x-rays revealed a

                   fracture, outside specialists instructed the inmate to return for follow-up in three

                   weeks. Id. However, the Wexford physician caring for the inmate never

                   requested that follow-up appointment. Id. The court denied a motion to dismiss

                   when the plaintiff alleged that “Wexford receives flat payments based on inmate

                   population and therefore has a profit incentive to provide as little health care to

                   inmates as is possible,” resulting “in a policy, practice, or custom of deliberately

                   postponing or refusing treatment at off-site facilities in order to reduce

                   prisoners’ medical costs.” Id. at *2.

       82.     Ms. Paris also knew of other inmates at Decatur who were injured by Wexford’s

custom of inaction. One inmate developed cancer during her sentence, and Wexford’s medical

staff continued their custom of inaction with this inmate. Defendant Dr. Schaefer, in particular,

did not refer the inmate for additional treatment, despite her serious medical condition.

Immediately after the inmate’s sentence was commuted, the inmate died of cancer.

       83.     On information and belief, this custom of inaction and practice of discouraging

referrals motivated the significant delays in conducting Ms. Paris’s diagnostic testing, the failure
to refer Ms. Paris to a second urologist, and the failure to inform Ms. Paris of the significance of

the nephrostomy tube surgery or the risks of declining the surgery. The months of inaction by the

Decatur Medical Staff were motivated by this custom and practice.

       84.     That the Decatur Medical Staff acted in compliance with this custom is evidenced

by their consistent and uniform inaction over the span of six months, the pecuniary gain such

inaction brought their employer, and the persistence of inaction in light of Ms. Paris’s obvious

worsening condition.




                                                 20
                        2:21-cv-02149-CSB-EIL # 1            Page 21 of 44




       85.      Wexford knew that this custom and practice would likely cause constitutional

violations. Such a risk was known or obvious by virtue of the reports filed in Lippert, the numerous

lawsuits filed against it for these customs and practices, and the dozens of complaints

communicated to Wexford employees by both Ms. Paris and Mr. Paris. Yet, Wexford did nothing.

             B. Wexford’s Failure to Make Policies for Monitoring and Treating Chronic
                Illnesses
       86.      On information and belief, Wexford deliberately failed to create sufficient policies

to monitor and treat inmates who had an elevated risk of terminal disease.

       87.      On information and belief, Wexford failed to create any auditing or monitoring

policies to ensure that inmates with elevated risk of terminal disease saw specialists or were given

their specialist-prescribed treatment.     Furthermore, Wexford failed to create any policies

incentivizing employees to fast-track treatment when the inmate had an imminent and elevated

risk of terminal disease.

       88.      Instead, Wexford relied on insufficient policies. For example, in the 2014 expert

report for Lippert, the team of experts found that Wexford had deficient chronic care policies and

specialty treatment policies. (Final Rep. of the Ct. Appointed Expert 19-23, 28-32, Lippert, ECF

No. 339.)

       89.      The 2014 experts specifically advised Wexford to base its scheduling on urgency,
and fast-track urgent appointments within 10 days. (Id. at 31.)

       90.      Despite this warning, the October 2018 expert report found no improvements in

these areas. (Rep. of the 2nd Ct. Appointed Expert 53, 64, Lippert, ECF No. 767.) Instead, the

2018 experts found a “lack of guidance in policy with respect to specialty care” and no

administrative directives on specialty care or timeliness. (Id. at 64.)

       91.      In the absence of those policies, the 2018 experts found rampant problems in

Wexford’s treatment of inmates with chronic illnesses, including:

                i. Failing to timely or appropriately manage patients whose diseases were not well

                   controlled;




                                                 21
                        2:21-cv-02149-CSB-EIL # 1           Page 22 of 44




                ii. Failing to monitor key tests or other variables with respect to disease

                   management;

                iii. Failing to identify or properly manage red-flag or other critical abnormalities

                   involving chronic illness; and

                iv. Failing to incorporate specialty recommendations with respect to management

                   of chronic illness. (Id. at 52.)

       92.      The 2018 experts specifically identified inmates with cancer as those likely to go

unmonitored. (Id. at 54.)

       93.      The 2018 experts recommended that patients should be seen in accordance with the

degree of control of their diseases and that Wexford physicians should refer out inmates to

physicians who are trained in handling the inmate’s chronic condition. (Id. at 131, 133, 136-37.)

The experts further said that urgent appointments with specialty care must be achieved within 10

days, with routine specialty appointments occurring within 30 days. (Id. at 136.)

       94.      Still, nothing changed. In the court-appointed monitor’s February 2021 report, the

monitor found that there had been no change in the specialty care process. (Health Care Monitor

3rd Rep. 8-9, Lippert, ECF No. 1403.) The monitor further recommended that Wexford maintain

tracking logs which track which procedures were refused, when they were refused, and when the

procedures were rescheduled. (Id. at 102.) On information and belief, this data was not previously

tracked by Wexford.

             C. Wexford’s Practice of Withholding Medical Information
       95.      On information and belief, Wexford maintains a practice of not informing inmates

of important details of their treatment.

       96.      That this practice is widespread is evidenced by the numerous times Wexford staff

has failed to inform inmates of medical information essential to making an informed treatment

decision.




                                                  22
                         2:21-cv-02149-CSB-EIL # 1         Page 23 of 44




        97.      For instance, several lawsuits have alleged that Wexford staff failed to inform

plaintiffs of the side effects of proposed treatment. See Meskauskas v. Hansen, No. 20-CV-1023-

JBM, 2020 WL 2089810, at *1 (C.D. Ill. Apr. 30, 2020) (alleging a custom of not informing

patients of potential side effects of medication); Dixon v. Wexford Health Sources, Inc., No. 1:16-

CV-01458-JEH, 2019 WL 252524, at *1 (C.D. Ill. Jan. 17, 2019) (alleging a failure to warn of

medication side effects); Williams v. Kelly, No. 15 C 8135, 2017 WL 56642, at *1 (N.D. Ill. Jan.

5, 2017) (alleging that Wexford lacks policies to inform inmates of potential side effects and that

Wexford employees failed to inform him of the side effects of his treatment).

        98.      That this practice is widespread is evidenced by Wexford’s continuous failure to

document discussions regarding procedures. In the February 2021 monitor report, the monitor

“evaluated many medical records and seldom [found] that a meaningful discussion with the patient

[was] documented.” (Health Care Monitor 3rd Rep. 102, Lippert, ECF No. 1403.) Furthermore,

there were no audits to determine if Wexford actually had meaningful discussions with the patient

about specialty consultations. (Id. at 101.)

        99.      The Decatur Medical Staff acted in compliance with this practice when failing to

discuss with Ms. Paris the significance of declining the nephrostomy tube surgery. The Decatur

Medical Staff’s compliance is evidenced by their consistent and uniform inaction over the span of

six months despite Ms. Paris’s worsening condition and continuous requests for a second opinion.

        100.     Wexford knew that this custom and practice would likely cause constitutional
violations. Such a risk was known or obvious by the numerous lawsuits against it for this practice.

Yet, Wexford deliberately did nothing.

   V.         Defendants Were Deliberately Indifferent

        101.     Defendants responded to Ms. Paris’s serious medical condition with deliberate

indifference. Defendants delayed seeking further tests after Ms. Paris’s November 6, 2018 CT

scans revealed the possibility of cancer. After weeks and months of delays, Defendants then

callously disregarded the outside specialist’s recommendation that Ms. Paris see a different

urologist for a second opinion regarding her left ureter, despite knowing of Ms. Paris’s history of



                                                23
                        2:21-cv-02149-CSB-EIL # 1          Page 24 of 44




bladder cancer. For the next seven months, Ms. Paris displayed gross hematuria, dysuria,

incontinence, and back pain—the four most common signs of bladder cancer. Still, Defendants

did not refer her for a second opinion or order an off-site diagnostic test. That Defendants’ delay

in referring Ms. Paris was due to Defendants’ deliberate indifference is further evidenced by what

Defendants did instead. Instead of following the specialist’s advice or ordering further off-site

testing, they insisted that her symptoms were not because of cancer, and they chalked up her pains

as “normal” or the result of atrophic vaginitis. During these delays, Ms. Paris’s cancer continued

to spread and her prognosis worsened.

         102.   Moreover, Defendants were deliberately indifferent to Ms. Paris’s right to informed

consent. Defendants did not provide Ms. Paris with necessary information about the significance

of the nephrostomy tube surgery or the risks of declining the surgery. Defendants did not inform

Ms. Paris that declining the procedure ran the risk of letting any potential cancer go undetected.

Defendants did not tell Ms. Paris that they would not refer her for a second opinion if she declined

the surgery. Defendants knew that Ms. Paris wished to receive a second opinion and knew that

Ms. Paris was concerned about the possibility of the cancer returning. Yet Defendants chose not

to explain to Ms. Paris how the nephrostomy tube surgery might help identify signs of the cancer

recurring, precluding her ability to make an informed decision about whether to accept or decline

the surgery.

         103.   Defendants chose not to provide or explain this information to Ms. Paris, despite
being aware of Ms. Paris’ mental health issues and being aware of the mental health medications

Defendants themselves had prescribed her. Defendants’ deliberate indifference to Ms. Paris’ right

to informed consent deprived her of information necessary to make an informed decision about

the nephrostomy tube surgery. If not for Defendants depriving Ms. Paris of medically necessary

information, she would have accepted the surgery.

   VI.      Ms. Paris Was Seriously Injured by Defendants’ Deliberate Indifference

         104.   Ms. Paris’s bladder cancer could have been diagnosed earlier and treated if

Defendants had not responded with deliberate indifference. Defendants ignored Dr. Roszhart’s



                                                24
                        2:21-cv-02149-CSB-EIL # 1          Page 25 of 44




recommendation that Ms. Paris get a second opinion, failing to schedule a second opinion for seven

months. During this time, Defendants failed to and refused to order any diagnostic tests that would

identify bladder cancer.    They ordered no CT scans, no biopsies, no cystoscopies, and no

ureteroscopies, and because the cancer was not identified, they did not order any treatment aimed

at combatting the cancer spreading in Ms. Paris’s system. Moreover, Defendants could have

diagnosed and treated Ms. Paris’s bladder cancer earlier if they had not been deliberately

indifferent to Ms. Paris’s right to medical information. Dr. Roszhart told Defendants that an

antegrade stent may be necessary for an urologist to further evaluate Ms. Paris’s left ureter, but

Defendants never told Ms. Paris of that potential necessity. Because of Defendants’ deliberate

indifference, Ms. Paris’s cancer went undiagnosed and untreated for months.

        105.    Due to Defendants’ delays, the cancer went untreated and spread. Defendants’

failures to follow the specialist’s recommendations and to schedule an appointment with another

urologist caused Ms. Paris physical and emotional injuries and cost her valuable time and

ultimately her life.

        106.    If not for Defendants’ deliberate indifference toward Ms. Paris’s serious medical

condition, Ms. Paris’s cancer would not have metastasized as quickly as it did and could have been

treated before it spread. Ms. Paris’s November 6, 2018 CT scans revealed Ms. Paris had only one

pulmonary nodule. Once Ms. Paris finally received a second opinion from an urologist in October

2019, after waiting nearly seven months, Dr. Kottwitz discovered new nodules in her lungs.
Similarly, Ms. Paris’s February 2019 CT scans reported only some urothelial thickening and some

possibility of abnormal cell growth. But after Defendants’ months of delay, the October 2019 CT

scans found cancer in her kidneys, bladder, lungs, and lymph nodes. If Defendants had followed

Dr. Roszhart’s advice and given Ms. Paris a second opinion, Ms. Paris’s cancer would have been

identified and treated much sooner. She may even still be alive today.




                                                25
                        2:21-cv-02149-CSB-EIL # 1          Page 26 of 44




                                            COUNT I

     Violation of the Eighth Amendment to the U.S. Constitution and 42 U.S.C. § 1983

                              (Against the Decatur Medical Staff)

       107.    The allegations of paragraphs 1 through 106 are incorporated herein by reference.

       108.    The Decatur Medical Staff, while acting under color of state law, performed their

duties in a manner that evidence deliberate, reckless and/or callous indifference to Ms. Paris’s

serious medical need for diagnosis and treatment of her bladder cancer, thus depriving Ms. Paris

of her rights protected by the Eighth Amendment of the United States Constitution.

       109.    The Decatur Medical Staff were deliberately indifferent to Ms. Paris’s serious

medical need when they (1) failed to promptly seek treatment for Ms. Paris’s risk of cancer, (2)

failed to order Ms. Paris a second urology opinion for seven months, despite Dr. Roszhart’s

instruction to do so, and (3) failed to refer Ms. Paris to another urologist or order any additional

diagnostic tests for seven months. After a November 2018 CT scan revealed the possibility of

cancer, the Decatur Medical Staff delayed scheduling an appointment with an outside urologist for

two and a half months. When Dr. Roszhart recommended in March 2019 that Ms. Paris get a

second opinion, the Decatur Medical Staff’s decision not to refer Ms. Paris for a second opinion

constituted deliberate indifference. The Decatur Medical Staff also failed to investigate Ms.

Paris’s declination of the nephrostomy tube surgery and did not make any referrals to an urologist

as recommended by Dr. Roszhart. In light of Ms. Paris’s history of cancer and warning signs that
the cancer may have returned, the Decatur Medical Staff’s inaction constituted deliberate

indifference. Even though Ms. Paris consistently and emphatically displayed intense pain, bloody

urine, and incontinence for almost seven months, the Decatur Medical Staff never referred Ms.

Paris to another urologist, ordered any further tests, or re-educated Ms. Paris on the potential

necessity of the nephrostomy tube surgery. This nonfeasance exacerbated Ms. Paris’s condition

and deviated so far from clearly established medical standards as to evidence deliberate

indifference to Ms. Paris’s serious medical needs.




                                                26
                        2:21-cv-02149-CSB-EIL # 1          Page 27 of 44




       110.    The Decatur Medical Staff’s deprivation of Ms. Paris’s Eighth Amendment rights

directly and proximately caused her to suffer physical and mental injuries, including, but not

limited to, months of unnecessary and prolonged pain and suffering, a more grave diagnosis,

disability, loss of a normal life, and a diminished life span. Before Defendants’ inexcusable

inaction, Ms. Paris’s CT scans and biopsies reported only suspected signs of bladder cancer.

Following Defendants’ delays, subsequent CT scans and biopsies unmistakably showed the

presence of metastatic cancer, which ultimately took Ms. Paris’s life. But for Defendants’ delay

in scheduling Ms. Paris’s initial urology appointment for two and a half months, failure to schedule

a second urology opinion for seven months, failure to order additional tests during that time, and

failure to educate Ms. Paris on the recommended procedure, Ms. Paris’s cancer would have been

recognized sooner and treated before it spread, thereby giving her a longer life span. That delay

in providing Ms. Paris treatment could be catastrophic was foreseeable, given, among other things,

Ms. Paris’s history of cancer, her need for biannual surveillance testing, and her displayed

symptoms of gross hematuria, dysuria, incontinence, and back pain.

       111.    Because of these injuries, Mr. Paris, as Administrator for the Estate of Victoria L.

Paris, is entitled to damages under 42 U.S.C. § 1983.

                                            COUNT II

     Violation of the Eighth Amendment to the U.S. Constitution and 42 U.S.C. § 1983

                                       (Against Wexford)
       112.    The allegations of paragraphs 1 through 106 are incorporated herein by reference.

       113.    At all relevant times, Wexford was under contract with the State of Illinois, through

IDOC, to provide healthcare to inmates at Decatur Correctional Center, including Ms. Paris. In

this capacity, Wexford acted under color of state law and was responsible for the creation,

implementation, oversight, and supervision of all policies and procedures followed by Wexford

and IDOC employees who were medical care providers to inmates incarcerated at Decatur.

       114.    Wexford had policies, customs, and practices that discouraged outpatient care and

surgical treatment. Specifically, it observed a custom of inaction and a practice of discouraging



                                                27
                        2:21-cv-02149-CSB-EIL # 1           Page 28 of 44




specialty referrals. These customs and practices were well-settled and widespread among Wexford

staff members. The Decatur Medical Staff and other Wexford personnel acted pursuant to these

policies and procedures when they delayed scheduling an appointment with an outside urologist

for two and a half months after a November 2018 CT scan revealed the possibility of cancer,

repeatedly failed to refer Ms. Paris to a second urologist as requested by an outside specialist,

failed to educate Ms. Paris on the potential necessity of the nephrostomy tube surgery, and failed

to order further diagnostic testing or a specialist evaluation. These failures amounted to deliberate

indifference to Ms. Paris’s serious medical needs.

       115.    In addition, Wexford deliberately failed to promulgate policies that would monitor

and ensure the proper treatment of inmates who had elevated risk of terminal illness. In failing to

create such policies, Wexford was deliberately indifferent to a known or obvious risk that

constitutional violations would occur. The failure to create these policies was a moving force

behind the failure to treat Ms. Paris and directly and proximately caused her constitutional injury,

physical injuries, and mental injuries.

       116.    Wexford had actual notice that its policies were deficient in regards to chronic care

and specialty care by virtue of the 2014, 2018, and 2019 reports in Lippert v. Godinez. Wexford

was aware that future constitutional violations were likely in light of these reports and the

numerous lawsuits that have been filed alleging a failure to promulgate sufficient policies to

protect inmates from chronic illnesses and terminal disease. These facts also made this risk
obvious to Wexford. Still, Wexford consciously and deliberately chose not to adopt new policies.

       117.    Wexford’s policies and procedures violated Ms. Paris’s Eighth Amendment rights

and directly and proximately caused Ms. Paris to suffer physical and mental injuries, including,

but not limited to, months of unnecessary and prolonged pain and suffering, a more grave

diagnosis, disability, loss of a normal life, and a diminished life span.        Before Wexford’s

inexcusable inaction, Ms. Paris’s CT scans and biopsies reported only suspected signs of bladder

cancer. Following Wexford’s delays, subsequent CT scans and biopsies unmistakably showed the

presence of metastatic cancer, which ultimately took Ms. Paris’s life. But for Wexford’s custom



                                                 28
                        2:21-cv-02149-CSB-EIL # 1            Page 29 of 44




and practices—which were the moving forces behind Defendants’ delay in scheduling Ms. Paris’s

initial appointment with an urologist for two and a half months, failure to schedule a second

urology opinion for seven months, failure to order additional tests during that time, and failure to

educate Ms. Paris on the recommended procedure—Ms. Paris’s cancer would have been

recognized sooner and treated before it spread, thereby giving her a longer life span. That this

custom could result in such injury was foreseeable, given, among other things, Wexford’s prior

lawsuits, the numerous court-appointed expert reports, and the elevated risk Ms. Paris faced as a

cancer survivor.

       118.    Because of these injuries, Mr. Paris, as Administrator for the Estate of Victoria L.

Paris, is entitled to damages under 42 U.S.C. § 1983.

                                            COUNT III

   Violation of the Fourteenth Amendment to the U.S. Constitution and 42 U.S.C. § 1983

                               (Against the Decatur Medical Staff)

       119.    The allegations of paragraphs 1 through 106 are incorporated herein by reference.

       120.    The Decatur Medical Staff, while acting under color of state law, performed their

duties in a manner that evidence deliberate, reckless and/or callous indifference to Ms. Paris’s right

to medical information, thus depriving Ms. Paris of her rights protected by the Fourteenth

Amendment of the United States Constitution.

       121.    The Decatur Medical Staff were deliberately indifferent to Ms. Paris’s right to
medical information when they failed to tell Ms. Paris of the significance of the nephrostomy tube

surgery scheduled in April 2019 and the risks inaction would pose. Despite warnings and

recommendations from Dr. Muscato and Dr. Roszhart, the Decatur Medical Staff failed to give

Ms. Paris important information about the consequences of her decision. Defendants knew of the

procedure’s potential importance, especially given Ms. Paris’s symptoms and history of cancer.

Instead of informing Ms. Paris of the import of the procedure, they deferred their judgment to a

patient who was not fully informed. Defendants’ failure to provide Ms. Paris with necessary




                                                 29
                        2:21-cv-02149-CSB-EIL # 1           Page 30 of 44




information is particularly egregious in light of Ms. Paris’s well-documented mental health

conditions, which Defendants diagnosed, treated, and prescribed medications for.

       122.    A reasonable patient in Ms. Paris’s position would deem such information

necessary to make an informed decision on treatment. For many years, Ms. Paris had undergone

surveillance procedures to monitor for cancer. The April 2019 nephrostomy tube surgery was

potentially essential to that surveillance. Without it, Dr. Roszhart could not evaluate Ms. Paris’s

left ureter. Given the troubling urothelial thickening seen in two different CT scans in November

2018 and February 2019, a reasonable person in Defendants’ position would deem it necessary to

know that declining a nephrostomy tube surgery may result in bladder cancer going undetected.

Had Ms. Paris been informed of that significance, she would not have declined the surgery. For

years, Ms. Paris demonstrated a commitment to monitoring for cancer. She filed grievances

against Defendants when they threatened to withhold those surveillance efforts, and had she known

of the consequences of declining the surgery, Ms. Paris would have accepted the surgery.

       123.    The Decatur Medical Staff’s deprivations of Ms. Paris’s Fourteenth Amendment

rights directly and proximately caused Ms. Paris to suffer physical and mental injuries, including,

but not limited to, months of unnecessary and prolonged pain and suffering, a more grave

diagnosis, disability, loss of a normal life, and a diminished life span. Before Defendants’

inexcusable inaction, Ms. Paris’s CT scans and biopsies reported only suspected signs of bladder

cancer. Many months later, after failing to inform Ms. Paris countless times of information a
reasonable patient would deem necessary, subsequent CT scans and biopsies unmistakably showed

the presence of metastatic cancer, which ultimately took Ms. Paris’s life. But for Defendants’

deliberate indifference to Ms. Paris’s right to medical information, Ms. Paris’s cancer would have

been recognized sooner and treated before it spread, thereby giving her a longer life span. That

this indifference could result in such injury was foreseeable, given, among other things, Ms. Paris’s

mental illnesses, her communications to Defendants that she was confused about her urologist’s

recommendations, and above all, her increasingly worsening symptoms of bladder cancer.




                                                 30
                       2:21-cv-02149-CSB-EIL # 1           Page 31 of 44




       124.    Because of these injuries, Mr. Paris, as Administrator for the Estate of Victoria L.

Paris, is entitled to damages under 42 U.S.C. § 1983.

                                           COUNT IV

   Violation of the Fourteenth Amendment to the U.S. Constitution and 42 U.S.C. § 1983

                                       (Against Wexford)

       125.    The allegations of paragraphs 1 through 106 are incorporated herein by reference.

       126.    At all relevant times, Wexford was under contract with the State of Illinois, through

IDOC, to provide healthcare to inmates at Decatur Correctional Center, including Ms. Paris. In

this capacity, Wexford acted under color of state law and was responsible for the creation,

implementation, oversight, and supervision of all policies and procedures followed by Wexford

and IDOC employees who were medical care providers to inmates incarcerated at Decatur.

       127.    Wexford had policies, customs, and procedures that discouraged off-site referrals

and specialist treatment. The Decatur Medical Staff and other Wexford personnel acted pursuant

to these policies and procedures when they failed to educate Ms. Paris on the potential necessity

of off-site treatment—specifically, for the nephrostomy tube surgery scheduled in April 2019.

These failures amounted to deliberate indifference to Ms. Paris’s right to informed consent.

       128.    A reasonable patient in Ms. Paris’s position would deem such information

necessary to make an informed decision on treatment. For many years, Ms. Paris had undergone

surveillance procedures to monitor for cancer. The April 2019 nephrostomy tube surgery was
potentially essential to that surveillance. Without it, Dr. Roszhart could not evaluate Ms. Paris’s

left ureter. Given the troubling urothelial thickening seen in two different CT scans in November

2018 and February 2019, a reasonable person in Defendants’ position would deem it necessary to

know that declining a nephrostomy tube surgery may result in bladder cancer going undetected.

Had Ms. Paris been informed of that significance, she would not have declined the surgery. For

years, Ms. Paris demonstrated a commitment to monitoring for cancer. She filed grievances

against Defendants when they threatened to withhold those surveillance efforts, and had she known

of the consequences of declining the surgery, Ms. Paris would have accepted the surgery.



                                                31
                        2:21-cv-02149-CSB-EIL # 1           Page 32 of 44




       129.    Wexford’s policies and procedures violated Ms. Paris’s Fourteenth Amendment

rights and directly and proximately caused Ms. Paris to suffer physical and mental injuries,

including, but not limited to, months of unnecessary and prolonged pain and suffering, a more

grave diagnosis, disability, loss of a normal life, and a diminished life span. Before Wexford’s

inexcusable inaction, Ms. Paris’s CT scans and biopsies reported only suspected signs of bladder

cancer. Following Wexford’s inaction, subsequent CT scans and biopsies unmistakably showed

the presence of metastatic cancer, which ultimately took Ms. Paris’s life. But for Wexford’s

custom and practice discouraging offsite referrals—which was a moving force behind Defendants’

failure to educate Ms. Paris on the recommended procedure—Ms. Paris’s cancer would have been

recognized sooner and treated before it spread, thereby giving her a longer life span. That this

custom could result in such injury was foreseeable, given, among other things, Ms. Paris’s mental

illnesses, Wexford’s prior lawsuits, the numerous court-appointed expert reports, and Ms. Paris’s

increasingly worsening condition.

       130.    Because of these injuries, Mr. Paris, as Administrator for the Estate of Victoria L.

Paris, is entitled to damages under 42 U.S.C. § 1983.

                                            COUNT V

                               Medical Malpractice – Illinois Law

                              (Against the Decatur Medical Staff)

       131.    The allegations of paragraphs 1 through 106 are incorporated herein by reference.
       132.    At all relevant times, it was the duty of the Decatur Medical Staff to exercise due

care and caution in the treatment of their patients, including Ms. Paris.

       133.    Despite this duty, the Decatur Medical Staff failed to exercise the care that a

reasonably careful doctor, nurse, or physician assistant ordinarily would have used under the

circumstances, and they were therefore negligent in their treatment of Ms. Paris. The Decatur

Medical Staff knew or should have known that any concern by a specialist—Dr. Muscato and Dr.

Roszhart—warranted prompt investigation, especially in light of Ms. Paris’s history of cancer and

need for surveillance testing. The Decatur Medical Staff also knew or should have known that an



                                                 32
                        2:21-cv-02149-CSB-EIL # 1           Page 33 of 44




outside referral was necessary for Ms. Paris to receive adequate diagnostic testing. The Decatur

Medical Staff also received clear and persistent signs that further testing was necessary to diagnose

Ms. Paris’s condition but failed to order the requisite diagnostic testing. Furthermore, the Decatur

Medical Staff breached their duty of care by failing to educate Ms. Paris on the potential

importance of the nephrostomy tube surgery and the risks of declining the surgery.

       134.    The Decatur Medical Staff’s negligent acts and omissions directly and proximately

caused Ms. Paris to suffer physical and mental injuries, including, but not limited to, months of

unnecessary and prolonged pain and suffering, a more grave diagnosis, disability, loss of a normal

life, and a diminished life span. Before Defendants’ inexcusable inaction, Ms. Paris’s CT scans

and biopsies reported only suspected signs of bladder cancer. Following Defendants’ delays,

subsequent CT scans and biopsies unmistakably showed the presence of metastatic cancer, which

ultimately took Ms. Paris’s life. But for Defendants’ delay in scheduling Ms. Paris’s initial urology

appointment for two and a half months, failure to schedule a second urology opinion for seven

months, failure to order additional tests during that time, and failure to educate Ms. Paris on the

recommended procedure, Ms. Paris’s cancer would have been recognized sooner and treated

before it spread, thereby giving her a longer life span. That delay in providing Ms. Paris treatment

could be catastrophic was foreseeable, given, among other things, Ms. Paris’s history of cancer,

her need for biannual surveillance testing, and her displayed symptoms of gross hematuria,

dysuria, incontinence, and back pain.
       135.    Because of these injuries, Mr. Paris, as Administrator for the Estate of Victoria L.

Paris, is entitled to damages.

       136.    The medical records pertaining to Ms. Paris’s treatment have been reviewed by a

licensed and actively practicing physician, who has determined that there is a reasonable and

meritorious cause for the filing of a medical malpractice claim against the Decatur Medical Staff.




                                                 33
                        2:21-cv-02149-CSB-EIL # 1          Page 34 of 44




                                            COUNT VI

                  Respondeat Superior: Medical Malpractice – Illinois Law

                                        (Against Wexford)

       137.    The allegations of paragraphs 1 through 106 and 131 through 136 are incorporated

herein by reference.

       138.    Wexford, through its agents, apparent agents, and/or employees, accepted Ms. Paris

as a patient. At all relevant times, these agents, apparent agents, and/or employees were acting

within the scope of their employment with Wexford and had a duty to exercise due care and caution

in the treatment of patients, including Ms. Paris.

       139.    At all relevant times, Wexford, through its agents, apparent agents, and/or

employees acting within the scope of their employment or agency relationship, failed to exercise

due care and caution in its diagnosis of Ms. Paris’s cancer. Wexford’s agents and employees

received clear and persistent signs that further testing was necessary to diagnose Ms. Paris’s

condition but failed to promptly provide the requisite diagnostic testing. Wexford’s agents and

employees also knew or should have known that promptly scheduling an outside referral was

necessary for Ms. Paris to receive adequate diagnostic testing. Despite this knowledge, Wexford’s

agents and employees delayed scheduling Ms. Paris’s initial appointment with an urologist for two

and a half months, failed to schedule a second urology opinion for seven months, failed to order

off-site testing for seven months, and failed to provide Ms. Paris with sufficient information to
exercise informed consent to the nephrostomy tube surgery.

       140.    Wexford is vicariously liable for the negligent acts and omissions of its agents,

apparent agents, and/or employees, including the Decatur Medical Staff, in their failure to exercise

due care and caution in their diagnosis and treatment of Ms. Paris’s cancer.

       141.    The negligent acts and omissions of Wexford’s agents and employees directly and

proximately caused Ms. Paris to suffer physical and mental injuries, including, but not limited to,

months of unnecessary and prolonged pain and suffering, a more grave diagnosis, disability, loss

of a normal life, and a diminished life span. Before the inexcusable inaction of Decatur Medical



                                                 34
                        2:21-cv-02149-CSB-EIL # 1          Page 35 of 44




Staff, Ms. Paris’s CT scans and biopsies reported only suspected signs of bladder cancer.

Following Decatur Medical Staff’s delays, subsequent CT scans and biopsies unmistakably

showed the presence of metastatic cancer, which ultimately took Ms. Paris’s life. But for Decatur

Medical Staff’s delay in scheduling Ms. Paris’s initial appointment with an urologist for two and

a half months, failure to schedule a second urology opinion for seven months, failure to order

additional tests during that time, and failure to educate Ms. Paris on the recommended procedure,

Ms. Paris’s cancer would have been recognized sooner and treated before it spread, thereby giving

her a longer life span. That delay in providing Ms. Paris treatment could be catastrophic was

foreseeable, given, among other things, Ms. Paris’s history of cancer, her need for biannual

surveillance testing, and her displayed symptoms of gross hematuria, dysuria, incontinence, and

back pain.

       142.    Because of these injuries, Mr. Paris, as Administrator for the Estate of Victoria L.

Paris, is entitled to damages.

                                          COUNT VII

                             Institutional Negligence – Illinois Law

                                       (Against Wexford)

       143.    The allegations of paragraphs 1 through 106 are incorporated herein by reference.

       144.    At all relevant times, Wexford, as a health care provider, owed a duty to maintain

adequate treatment policies and a duty to review and supervise the care of its patients, including
Ms. Paris.

       145.    Despite this duty, Wexford failed to exercise the care that a reasonably careful

health care institution would have used under the circumstances, and it was therefore negligent in

its care of Ms. Paris. Wexford knew or should have known that its policies and procedures for

approving specialty care and/or outside consultations, approving non-formulary tests and

medications, and scheduling outside care constituted barriers to timely care and threats to patient

health and safety. Wexford knew or should have known that its policies and procedures were

likely to, and in fact did, cause delays in the approval and scheduling of Ms. Paris’s diagnostic



                                                35
                        2:21-cv-02149-CSB-EIL # 1          Page 36 of 44




testing and outside referrals, despite Ms. Paris’s urgent need for a timely diagnosis and effective

treatment. Yet Wexford adopted such policies and procedures and insisted that its employees

comply.

       146.    Wexford additionally failed to promulgate and follow the policies, procedures, and

practices to select, staff, and supervise its employees, including nurses, treating physicians, and

supervising physicians, that a reasonably careful health care institution would have promulgated

and followed under the circumstances, and it was therefore negligent in its care of Ms. Paris.

Wexford knew or should have known that its policies, procedures, and practices for selecting,

staffing, and supervising its employees would likely result in, and in fact did result in, delays or

negligent oversight in the diagnostic, surgical, pharmaceutical, and other medical care to IDOC

inmates including Ms. Paris.      Wexford’s staff selection, staffing, and supervision policies,

procedures, and practices unreasonably delayed Ms. Paris’s initial appointment with an outside

urologist, Ms. Paris’s second urology opinion appointment, and diagnostic testing despite Ms.

Paris’s urgent need for a timely diagnosis and effective treatment. Yet Wexford adopted these

policies, procedures, and practices nevertheless.

       147.    Wexford’s negligent acts and omissions directly and proximately caused Ms. Paris

to suffer physical and mental injuries, including, but not limited to, months of unnecessary and

prolonged pain and suffering, a more grave diagnosis, disability, loss of a normal life, and a

diminished life span. Before Wexford’s inexcusable inaction, Ms. Paris’s CT scans and biopsies
reported only suspected signs of bladder cancer. Many months later, subsequent CT scans and

biopsies unmistakably showed the presence of metastatic cancer, which ultimately took Ms. Paris’s

life. But for Wexford’s lack of treatment, training, and scheduling policies, Ms. Paris’s cancer

would have been recognized sooner and treated before it spread, thereby giving her a longer life

span. That this lack of policies could result in such injury was foreseeable given Wexford’s prior

lawsuits, the numerous court-appointed expert reports, the knowledge that certain inmates, like

Ms. Paris, faced an increased risk of cancer, and Ms. Paris’s increasingly worsening condition in

the absence of such policies.



                                                36
                        2:21-cv-02149-CSB-EIL # 1           Page 37 of 44




       148.    Because of these injuries, Mr. Paris, as Administrator for the Estate of Victoria L.

Paris, is entitled to damages.

       149.    The medical records pertaining to Ms. Paris’s treatment have been reviewed by a

licensed and actively practicing physician, who has determined that there is a reasonable and

meritorious cause for the filing of an institutional negligence claim for medical malpractice against

Wexford.

                                           COUNT VIII

                                   Wrongful Death – Illinois Law

                                 (Against the Decatur Medical Staff)

       150.    The allegations of paragraphs 1 through 106 are incorporated herein by reference.

       151.    At all relevant times, the Decatur Medical Staff, as health care providers with

Wexford, owed a duty to render medical services to Ms. Paris, to diagnose and treat Ms. Paris, and

not to negligently cause injury to Ms. Paris.

       152.    The Decatur Medical Staff breached their duties of care by delaying scheduling Ms.

Paris’s initial appointment with an urologist for two and a half months, by failing to schedule Ms.

Paris for a second urology opinion for seven months, by failing to order any diagnostic testing in

the meantime, and by failing to educate Ms. Paris on the significance of the nephrostomy tube

surgery and the risks of declining the surgery.

       153.    This breach directly and proximately caused Ms. Paris’s death. Before Defendants’
inexcusable inaction, Ms. Paris’s CT scans and biopsies reported only suspected signs of bladder

cancer. Following Defendants’ delays, subsequent CT scans and biopsies unmistakably showed

the presence of metastatic cancer, which ultimately took Ms. Paris’s life. But for Defendants’

delay in scheduling Ms. Paris’s initial urology appointment for two and a half months, failure to

schedule a second urology opinion for seven months, failure to order additional tests during that

time, and failure to educate Ms. Paris on the recommended procedure, Ms. Paris’s cancer would

have been recognized sooner and treated before it spread, thereby giving her a longer life span.

That delay in providing Ms. Paris treatment could be catastrophic was foreseeable, given, among



                                                  37
                         2:21-cv-02149-CSB-EIL # 1         Page 38 of 44




other things, Ms. Paris’s history of cancer, her need for biannual surveillance testing, and her

displayed symptoms of gross hematuria, dysuria, incontinence, and back pain.

       154.    Thus, Mr. Paris, as Administrator for the Estate of Victoria L. Paris, is entitled to

damages.

                                            COUNT IX

                       Respondeat Superior: Wrongful Death – Illinois Law

                                        (Against Wexford)

       155.    The allegations of paragraphs 1 through 106 and 150 through 154 are incorporated

herein by reference.

       156.    Wexford, through its agents, apparent agents, and/or employees, accepted Ms. Paris

as a patient. At all relevant times, these agents, apparent agents, and/or employees were acting

within the scope of their employment with Wexford and had a duty to exercise due care and caution

in the treatment of patients, including Ms. Paris.

       157.    At all relevant times, Wexford, through its agents, apparent agents, and/or

employees acting within the scope of their employment or agency relationship, failed to exercise

due care and caution in its diagnosis of Ms. Paris’s cancer. Wexford’s agents and employees

received clear and persistent signs that further testing and evaluation were necessary to diagnose

Ms. Paris’s condition but failed to promptly provide for the requisite diagnostic testing. Wexford’s

agents and employees also knew or should have known that promptly scheduling an outside
referral was necessary for Ms. Paris to receive adequate diagnostic testing.           Despite this

knowledge, Wexford’s agents and employees delayed scheduling Ms. Paris’s initial appointment

with an urologist for two and a half months, failed to schedule a second urology opinion for seven

months, failed to order off-site testing for seven months, and failed to provide Ms. Paris with

sufficient information to exercise informed consent to the nephrostomy tube surgery.

       158.    The actions and inaction of Wexford, through its agents, apparent agents, and/or

employees, directly and proximately caused Ms. Paris’s death. Before Defendants’ unexplainable

inaction, Ms. Paris’s CT scans and biopsies reported only suspected signs of bladder cancer.



                                                 38
                        2:21-cv-02149-CSB-EIL # 1            Page 39 of 44




Following Defendants’ delays, subsequent CT scans and biopsies unmistakably showed the

presence of metastatic cancer, which ultimately took Ms. Paris’s life. But for Defendants’ delay

in scheduling Ms. Paris’s initial appointment with an urologist for two and a half months, failure

to schedule a second urology opinion for seven months, failure to order additional tests during that

time, and failure to educate Ms. Paris on the recommended procedure, Ms. Paris’s cancer would

have been recognized sooner and treated before it spread, thereby giving her a longer life span.

That delay in providing Ms. Paris treatment could be catastrophic was foreseeable, given, among

other things, Ms. Paris’s history of cancer, her need for biannual surveillance testing, and her

displayed symptoms of gross hematuria, dysuria, incontinence, and back pain.

       159.    Thus, Mr. Paris, as Administrator for the Estate of Victoria L. Paris, is entitled to

damages.

       160.    Wexford is vicariously liable for the negligent acts and omissions of its agents,

apparent agents, and/or employees, including the Decatur Medical Staff, in their failure to exercise

due care and caution in their diagnosis and treatment of Ms. Paris’s cancer.

                                            COUNT X

                                 Wrongful Death – Illinois Law

                                         (Against Wexford)

       161.    The allegations of paragraphs 1 through 106 are incorporated herein by reference.

       162.    At all relevant times, Wexford, as a health care provider for IDOC inmates, owed
a duty to render medical services to Ms. Paris, to diagnose and treat Ms. Paris, and not to

negligently cause injury to Ms. Paris.

       163.    Wexford breached its duty to Ms. Paris by employing policies, customs, and

practices that minimized off-site referrals, delayed ordering additional testing, and encouraged

Wexford doctors to be skeptical of serious medical needs despite overwhelming evidence. These

policies included a custom of inaction, a practice of discouraging referrals, a failure to make policy

for the treatment of inmates with high risk of terminal illness, and a practice of not communicating

important medical information.



                                                 39
                        2:21-cv-02149-CSB-EIL # 1           Page 40 of 44




       164.    This breach directly and proximately caused Ms. Paris’s death. Before Wexford’s

months of inaction, Ms. Paris’s CT scans and biopsies reported only suspected signs of bladder

cancer. Following Wexford’s delays, subsequent CT scans and biopsies unmistakably showed the

presence of metastatic cancer, which ultimately took Ms. Paris’s life. But for Wexford’s custom

and practices—which were moving forces behind Defendants’ delay in scheduling Ms. Paris’s

initial appointment with an urologist for two and a half months, failure to schedule a second

urology opinion for seven months, failure to order additional tests during that time, and failure to

educate Ms. Paris on the recommended procedure—Ms. Paris’s cancer would have been

recognized sooner and treated before it spread, thereby giving her a longer life span. That such

policies, customs, and practices could result in such injury was foreseeable, given, among other

things, Wexford’s prior lawsuits, the numerous court-appointed expert reports, and the knowledge

that certain inmates, like Ms. Paris, faced an increased risk of cancer, and Ms. Paris’s increasingly

worsening condition.

       165.    Thus, Mr. Paris, as Administrator for the Estate of Victoria L. Paris, is entitled to

damages.

                                            COUNT XI

                               Loss of Consortium – Illinois Law

                              (Against the Decatur Medical Staff)

       166.    The allegations of paragraphs 1 through 106, 131 through 136, and 150 through
154 are incorporated herein by reference.

       167.    Mr. Paris was at all relevant times the lawful spouse of Ms. Paris.

       168.    At all relevant times, the Decatur Medical Staff were responsible for the medical

care of Ms. Paris and had a duty to exercise due care and caution in the treatment of patients,

including Ms. Paris.

       169.    The Decatur Medical Staff’s tortious wrongs, as alleged in paragraphs 1 through

106, 131 through 136, and 150 through 154 directly and proximately caused Ms. Paris’s death on

March 16, 2020.



                                                 40
                        2:21-cv-02149-CSB-EIL # 1           Page 41 of 44




       170.    The Decatur Medical Staff’s tortious wrongs, as alleged in paragraphs 1 through

106, 131 through 136, and 150 through 154, directly and proximately caused Mr. Paris to be

deprived of the love, society, companionship, assistance, and relations that Ms. Paris would be

able to provide and in fact did provide prior to Defendants’ wrongdoing. Before Decatur Medical

Staff’s tortious wrongs, Ms. Paris’s CT scans and biopsies reported only suspected signs of bladder

cancer. Following Decatur Medical Staff’s actions and inactions, subsequent CT scans and

biopsies unmistakably showed the presence of metastatic cancer, which ultimately took Ms. Paris’s

life. But for Decatur Medical Staff’s torts, Ms. Paris’s cancer would have been recognized sooner

and treated before it spread, thereby giving her a longer life span, and in turn, more time with Mr.

Paris. That Decatur Medical Staff’s torts could be catastrophic was foreseeable, given, among

other things, Ms. Paris’s history of cancer, her need for biannual surveillance testing, and her

displayed symptoms of gross hematuria, dysuria, incontinence, and back pain.

       171.    Because of these injuries, Mr. Paris, in his personal capacity, is entitled to damages.

                                           COUNT XII

                   Respondeat Superior: Loss of Consortium– Illinois Law

                                        (Against Wexford)

       172.    The allegations of paragraphs 1 through 106 and 166 through 171 are incorporated

herein by reference.

       173.    Mr. Paris was at all relevant times the lawful spouse of Ms. Paris.
       174.    Wexford, through its agents, apparent agents, and/or employees, accepted Ms. Paris

as a patient. At all relevant times, these agents, apparent agents, and/or employees were acting

within the scope of their employment with Wexford and had a duty to exercise due care and caution

in the treatment of patients, including Ms. Paris.

       175.    At all relevant times, Wexford, through its agents, apparent agents, and/or

employees acting within the scope of their employment or agency relationship, committed tortious

wrongs as alleged in paragraphs 1 through 106, 131 through 136, and 150 through 154.




                                                 41
                        2:21-cv-02149-CSB-EIL # 1            Page 42 of 44




       176.    The negligent acts and omissions of Wexford’s agents and employees directly and

proximately caused Ms. Paris’s death on March 16, 2020. The negligent acts and omissions of

Wexford’s agents and employees directly and proximately caused Mr. Paris to be deprived of the

love, society, companionship, assistance, and relations that Ms. Paris would be able to provide and

in fact did provide prior to Defendants’ wrongdoing. Before Decatur Medical Staff’s tortious

wrongs, Ms. Paris’s CT scans and biopsies reported only suspected signs of bladder cancer.

Following Decatur Medical Staff’s actions and inactions, subsequent CT scans and biopsies

unmistakably showed the presence of metastatic cancer, which ultimately took Ms. Paris’s life.

But for Decatur Medical Staff’s torts, Ms. Paris’s cancer would have been recognized sooner and

treated before it spread, thereby giving her a longer life span, and in turn, more time with Mr. Paris.

That Decatur Medical Staff’s torts could be catastrophic was foreseeable, given, among other

things, Ms. Paris’s history of cancer, her need for biannual surveillance testing, and her displayed

symptoms of gross hematuria, dysuria, incontinence, and back pain.

       177.    Because of these injuries, Mr. Paris, in his personal capacity, is entitled to damages.

       178.    Wexford is vicariously liable for the negligent acts and omissions of its agents,

apparent agents, and/or employees, including the Decatur Medical Staff, in their failure to exercise

due care and caution in their diagnosis and treatment of Ms. Paris’s cancer.

                                            COUNT XIII

                                Loss of Consortium – Illinois Law
                                        (Against Wexford)

       179.    The allegations of paragraphs 1 through 106, 143 through 149, and 161 through

165 are incorporated herein by reference.

       180.    Mr. Paris was at all relevant times the lawful spouse of Ms. Paris.

       181.    Wexford’s tortious wrongs, as alleged in paragraphs 1 through 106, 143 through

149, and 161 through 165, directly and proximately caused Ms. Paris’s death on March 16, 2020.

       182.    Wexford’s tortious wrongs, as alleged in paragraphs 1 through 106, 143 through

149, and 161 through 165, directly and proximately caused Mr. Paris to be deprived of the love,



                                                  42
                        2:21-cv-02149-CSB-EIL # 1            Page 43 of 44




society, companionship, assistance, and relations that Ms. Paris would be able to provide and in

fact did provide prior to Wexford’s wrongdoing. Before Wexford’s tortious wrongs, Ms. Paris’s

CT scans and biopsies reported only suspected signs of bladder cancer. Following Wexford’s

tortious actions and inactions, subsequent CT scans and biopsies unmistakably showed the

presence of metastatic cancer, which ultimately took Ms. Paris’s life. But for Wexford’s torts, Ms.

Paris’s cancer would have been recognized sooner and treated before it spread, thereby giving her

a longer life span, and in turn, more time with Mr. Paris. That Wexford’s torts could result in such

injury was foreseeable given Wexford’s past litigation, the numerous court-appointed expert

reports, and the knowledge that Ms. Paris faced an elevated risk of cancer.

       183.    Because of these injuries, Mr. Paris, in his personal capacity, is entitled to damages.

                                     PRAYER FOR RELIEF

       As a result of these violations, John Paris, as Administrator of the Estate of Victoria L.

Paris, and in his personal capacity, requests that the Court grant the following relief against

Defendants:

               A.      Judgment for compensatory damages against all Defendants jointly and

       severally in an amount to be determined at trial;

               B.      Judgment for punitive damages against all Defendants jointly and

       severally in an amount to be determined at trial;

               C.      Judgment for nominal damages to vindicate the violation of Ms. Paris’s
       rights under the Constitution of the United States;

               D.      An award of the costs of this action against all Defendants jointly and

       severally, including but not limited to reasonable attorneys’ fees and expert fees, in

       accordance with 42 U.S.C. § 1988; and

               E.      Such other and further relief that the Court deems appropriate.

                                         JURY DEMAND

       John Paris, as Administrator of the Estate of Victoria L. Paris, and in his personal

capacity, respectfully demands trial by jury of all triable matters.



                                                 43
                       2:21-cv-02149-CSB-EIL # 1    Page 44 of 44




Dated: June 23, 2021


                                                   Respectfully submitted,

                                                   /s/ _________________________________

                                                   Michael A. Doornweerd
                                                   Laura E.B. Hulce
                                                   Ali I. Alsarraf
                                                   Lina R. Powell
                                                   Michael B. Kang
                                                   Henry A. Leaman
                                                   Jenner & Block LLP
                                                   353 N. Clark Street
                                                   Chicago, IL 60654-3456
                                                   Telephone: +1 312 222 9350
                                                   Facsimile: +1 312 527 0484
                                                   mdoornweerd@jenner.com
                                                   lhulce@jenner.com
                                                   aalsarraf@jenner.com
                                                   linapowell@jenner.com
                                                   mkang@jenner.com
                                                   hleaman@jenner.com

                                                   Counsel for Plaintiff




                                         44
